UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-2178


SYRECEA PARKER,

                   Plaintiff - Appellant,

             v.

PREMISE HEALTH EMPLOYER SOLUTIONS, LLC,

                   Defendant - Appellee,

             and

PREMISE HEALTH HOLDING CORPORATION; PREMISE HEALTH;
HANNAH ANDERSON, in her Individual and Official Capacities; MINDY
TRANTHAM, in her Individual and Official Capacities; PRISCILLA DAVIS, in her
Individual and Official Capacities,

                   Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cv-02740-MGL)


Submitted: April 27, 2021                                   Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Syrecea Parker, Appellant Pro Se. Matthew J. Gilley, FORD & HARRISON LLP,
Spartanburg, South Carolina, for Appellee.
                                  _________________

Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Syrecea Parker appeals the district court’s order accepting the magistrate judge’s

recommendation and granting summary judgment to Premise Health Employer Solutions,

LLC, in Parker’s employment discrimination action. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Parker v. Premise Health Emp. Sols., LLC, No. 3:18-cv-02740-MGL (D.S.C. Sept. 30,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3